IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                              No. 00-10511
                          Conference Calendar



JOHN ROBERT DEMOS, JR.,

                                      Plaintiff-Appellant,

versus

LEE R. RAYMOND,

                                      Defendant-Appellee.


                       --------------------

          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:00-CV-450-H
                      --------------------
                         October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Robert Demos, Jr. (Washington state prisoner #287455),

has, on at least three prior occasions, filed in forma pauperis

(IFP) complaints that have been dismissed as frivolous or for

failure to state a claim.     See Demos v. Arledge, No. H-00-719

(S.D. Tex.; Mar. 28, 2000); Demos v. Sysco Corp., No. H-94-2209

(S.D. Tex.; Oct. 19, 1994); Demos v. Doe, No. 3:94-CV-1805-D

(N.D. Tex; Nov. 7, 1994), aff’d, No. 94-11064 (5th Cir.; Mar. 2,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10511
                               - 2 -

1995).   Demos is thus BARRED from proceeding IFP in any civil

action or appeal filed while he is in prison unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).   Therefore, his leave to proceed IFP on appeal, which

district court granted by order on July 5, 2000, is DECERTIFIED.

Demos’s appeal is DISMISSED.   He may seek to reinstate his appeal

by paying the full appellate filing fee of $105 to the clerk of

the district court within 15 days of the date of this opinion.

     IFP DECERTIFIED; APPEAL DISMISSED; THREE-STRIKES BAR

IMPOSED.